Title: To George Washington from Colonel Henry Jackson, 14 February 1780
From: Jackson, Henry
To: Washington, George


          
            sir
            Camp Morristown Feby 14 1780
          
          I inform’d your Excellency the situation of my Regiment with respect to the Mens Arm’s & Accoutrements & that the Soldiers claim’d them as their own have’g part of their bounty stop’d for that purpose—& they all expect to carry them home when discharged.
          Inclose’d is a true Copy of the Resolve of the State on that Subject, as some of my Soldiers terms of Service expire tomorrow, I wish your Excellenys direction in the matter—the Arms &ca were drawn from the Continental Magazines. I have the Honor to be with the greatest respect your Excellencys most Obt Humbe sert
          
            Henry Jackson
          
        